Citation Nr: 0305243	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an initial rating higher than 10 percent 
for headaches.  

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the lumbar spine.

4.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
October 1949 and from October 1954 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
RO, which increased the rating for degenerative joint disease 
of the cervical spine from zero to 10 percent under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) from December 21, 2000, date 
of receipt of his claim for an increase.  (Service connection 
had been in effect for residuals of whiplash injury to the 
neck since January 1963.)  The RO also granted a claim of 
entitlement to service connection for headaches and assigned 
a 10 percent evaluation under 38 C.F.R. § 4.124a (Diagnostic 
Code 8100).  The RO further granted claims of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine and degenerative joint disease of the thoracic 
spine, assigning each disability a 10 percent evaluation 
under 38 C.F.R. § 4.71a (Diagnostic Code 5293).  

By rating action of June 2002, the RO increased the service-
connected cervical spine disability from 10 to 20 percent, 
effective September 12, 2000, the date of an outpatient 
visit.  When the veteran submitted his VA Form 9 (appeal to 
the Board), in July 2002, he did not indicate that he wanted 
to appeal the rating assigned to his cervical spine 
condition.  However, this was listed as an issue on appeal by 
his representative in a statement received in August 2002.  
The veteran is advised that if he is satisfied with the 20 
percent rating for his cervical spine disorder, he should 
explicitly state such, and the issue would no longer be 
considered by the Board.
  


The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal - headaches, degenerative joint disease of the 
lumbar spine, and degenerative joint disease of the thoracic 
spine - as claims for a higher evaluation of an original 
award.  Analysis of these issues therefore requires 
consideration of the rating to be assigned for each 
disability effective from the date of award of service 
connection-in this case, December 21, 2000.

Implicit in the veteran's written statement of June 2002 and 
statement from the veteran's representative in August 2002, 
is a claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  This issue has not yet been addressed by the 
RO and is consequently referred to the RO for appropriate 
action.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
the case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

Additionally, the Board notes that effective September 23, 
2002, the regulation governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) was revised.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.


Because the above-cited law changed during the pendency of 
this appeal, the veteran is entitled to the application of 
the version of the regulation that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000) (the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change).  In this case, the veteran has not been 
notified of the changes in the regulation and has not been 
afforded any opportunity to present relevant argument.  
Moreover, the RO has not had an opportunity to consider the 
veteran's claims under the new criteria.  In the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board addressing these matters in the first instance.

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate, especially because the record does not 
contain such examinations that take into account the new 
rating criteria for intervertebral disc syndrome.  As such, 
the veteran should be afforded new VA examinations that 
evaluate the veteran's symptomatology in terms pertinent to 
the rating criteria that were in effect when the veteran 
filed his claims, as well as the rating criteria as amended 
during the pendency of his appeal.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002).  

Development such as sought by this remand is consistent with 
the mandate of the VCAA.  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).   The VCAA requires VA to notify the claimant and the 
claimant's representative of information required to 
substantiate a claim.  The new law also establishes a broader 
VA obligation to obtain relevant records, advise a claimant 
of the status of those efforts, and to provide a VA medical 
examination in cases where such evidence is necessary to make 
a decision.  The evidentiary development sought above is, in 
part, requested to comply with the VCAA.  In re-adjudicating 
this case, the RO should ensure that all notification and 
development actions required by the new law are met.  

Therefore, in light of the foregoing and to ensure full 
compliance with due process requirements, this matter is 
remanded to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for headaches, cervical spine, lumbar 
spine, and thoracic spine that has not 
already been made part of the record, 
including VA treatment records from the 
VA Medical Center (VAMC) in San Antonio, 
TX, from December 2000 to the present, 
and from the VAMC in Kerrville, TX, from 
March 2001 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  

3.  After obtaining all treatment records 
identified by the veteran, schedule him 
for orthopedic and neurological 
examinations to assess the severity of 
his service-connected cervical spine, 
lumbar spine, thoracic spine, and 
headache disorders.  The claims folder 
should be made available to the 
examiner(s) for review.  

The examiner(s) should determine the 
current severity of the veteran's 
service-connected cervical, lumbar, and 
thoracic spine disabilities.  All 
orthopedic dysfunction and neurologic 
impairment due to each service-connected 
disability should be set forth in detail.  
The examiner(s) should provide a 
discussion of the following: 
?	frequency of symptoms compatible 
with sciatic neuropathy, 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or 
other neurologic findings 
appropriate to the site of any 
diseased disc; 
?	range of motion of the cervical, 
thoracic, and lumbar spines observed 
on clinical evaluation, in terms of 
degrees, and whether any limitations 
shown are slight, moderate, or 
severe; 
?	whether there is any clinical 
evidence of pain on motion;
?	whether the veteran has any 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc.;
?	whether the veteran has experienced 
any incapacitating episodes (i.e., 
requiring bed rest) in the last 12 
months, and, if so, how often;
?	whether any neurological symptoms 
are present, and, if so, which nerve 
is affected and whether the 
disability of the affected nerve is 
mild, moderate, or severe incomplete 
paralysis, or complete paralysis.  

The neurology examiner should also 
identify the severity and frequency of 
the veteran's headaches.  The neurologist 
should provide an opinion as to whether 
the veteran experiences prostrating 
attacks that can be attributed to 
headaches and, if so, how often.  To the 
extent feasible, the neurologist should 
specifically note the degree to which 
such attacks, if any, affect the 
veteran's economic adaptability.  

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific 
findings.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5. After completing any required actions 
identified above, the RO should take 
adjudicatory action on all of the 
veteran's claims, including evaluating 
all of his service-connected cervical, 
lumbar, and thoracic spine disabilities 
under 38 C.F.R. § 4.71a (Diagnostic Code 
5293) as it was at the time he filed his 
claims, and as amended during the 
pendency of his appeal.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  If any 
benefit sought remains denied, a SSOC 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for 
intervertebral disc syndrome under 
Diagnostic Code 5293.  If the veteran 
does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 
3.655 (2002) and explain the effect of 
this regulation on the veteran's claim.  
The veteran and his representative should 
be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


